DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Response to Amendments
	This office action is responsive to application 15/549,250 and the RCE filed on June 23, 2022.  Claims 1-2 and 5-7 were amended, claims 9 and 10 were canceled, and claim 11 was added as a new claim.  By way of the Examiner’s Amendment presented below, claims 1, 5, and 11 were amended, claims 6-8 were canceled, and claims 12-14 were added as new claims.  Claims 1-5 and 11-14 remain pending in the application.



Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 9-11 of the Remarks that concerns the § 112(b) rejection of claims 1-2, 5-7, and 9-10, the amendments to claims 1-2 and 5-7 and the cancellation of claims 9 and 10 adequately addresses the § 112(b) issue, and the corresponding § 112(b) rejections are withdrawn.
	Regarding the Applicant’s response at pages 11-15 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments are moot in view of the Examiner’s Amendment presented below.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Marc Boillot (Reg. No. 56,164) on August 11, 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A method for remote subscription management of a universal integrated circuit card (eUICC) cooperating with a terminal, said eUICC comprising a private key and a public certificate signed by [[its]] a manufacturer of said eUICC, said public certificate comprising information allowing any Subscriber Manager server from any operator, said Subscriber Manager server  having a list of public keys of eUICC manufacturers that are trustable, with no prior knowledge of said eUICC individually, to decide if [[it]] said Subscriber Manager server can agree to manage said eUICC, said Subscriber Manager server being separate from a Subscriber Manager Secure Routing (SM-SR) server and not needing to use the SM-SR to install a subscription associated with a subscription management request in said eUICC,
said method comprising: 
a- At the occurrence of an event initiated at said terminal, sending, to the Subscriber Manager server, at least the public certificate of the eUICC signed by the manufacturer, one public key of the list of public keys of eUICC manufacturers used to check the public certificate signed by the manufacturer, and establishing a first secure channel between said terminal and said Subscriber Manager server by using said public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of said eUICC; 
b- Sending from said terminal to said Subscriber Manager server a subscription management request, being considered as an enrolment request by said Subscriber Manager server; 2Application No. 15/549,250 Reply to Office Action dated March 24, 2022 Amendment dated: June 23, 2022 Docket No.: GMT2789US LS/MB 
c- Verifying, based on said information in the received public certificate signed by the manufacturer from said eUICC, in said Subscriber Manager server, if said eUICC is entitled to be managed by said Subscriber Manager server, wherein said information comprises an eUICC version identifier, and, responsive to verifying that said eUICC is entitled to be managed by said Subscriber Manager server: 
d- Performing a key establishment procedure to at least generate keys for establishing a second secure channel between said Subscriber Manager server and said eUICC by using said public certificate signed by the manufacturer, wherein this step comprising 
e- Establishing between said Subscriber Manager server and said eUICC the second [[a]] secure channel with the keys generated at step -d-; and 
f- Executing by said Subscriber Manager server said subscription management request on said eUICC.  
5. 	(Currently Amended) A terminal comprising a universal integrated circuit card (eUICC) and an application, said eUICC comprising a private key and a public certificate signed by [[its]] a manufacturer of said eUICC, wherein said application comprises instructions that cause a computer to execute the following operations: 
a- [[at]] At the occurrence of an event initiated at said terminal, establishing a local first secure channel between said eUICC and said application by using said private key and said public certificate signed by the manufacture of the eUICC, said public certificate comprising information allowing a Subscriber Manager server from any operator, said Subscriber Manager server having a list of public keys of eUICC manufacturers that are trustable, with no prior knowledge of said eUICC individually, to decide if [[it]] said Subscriber Manager server can agree to manage said eUICC, wherein said Subscriber Manager server being separate from a Subscriber Manager Secure Routing (SM-SR) server and not needing to use the SM-SR to install a subscription associated with a subscription management request in said eUICC 
b- Sending, to the Subscriber Manager server at least the public certificate of the eUICC signed by the manufacturer, one public key of the list of public keys of eUICC manufacturers being used to check the public certificate signed by the manufacturer, and establishing a second secure channel with said Subscriber Manager server and said application by using said public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of said eUICC; and
c- Sending from said application to said Subscriber Manager server [[a]] said subscription management request of said eUICC;
wherein said Subscriber Manager server can: 
verify, based on said information in the received public certificate signed by the manufacturer from said eUICC, said information comprising an eUICC version identifier, if said eUICC is entitled to be managed by said Subscriber Manager server; and responsive to verifying that said eUICC is entitled to be managed by said Subscriber Manager server, execute said subscription management request on said eUICC.  
6. (Canceled) 
7. (Canceled) 
8. (Canceled) 
11. 	(Currently Amended) A Subscriber Manager server from an operator configured for remote subscription management of a universal integrated circuit card (eUICC) cooperating with a terminal, said eUICC comprising a private key and a public certificate signed by [[its]] a manufacturer of said eUICC, said public certificate comprising information allowing the Subscriber Manager server having a list of public keys of eUICC manufactures that are trustable, with no prior knowledge of said eUICC individually, to decide if [[it]] said Subscriber Manager server can agree to manage said eUICC, said Subscriber Manager server being separate from a Subscriber Manager Secure Routing (SM-SR) server and not needing to use the SM-SR to install a subscription associated with a subscription management request in said eUICC,
	said Subscriber Manager server is configured to perform the steps comprising:
	a- receive, from the terminal at the occurrence of an event initiated at said terminal, at least the public certificate of the eUICC signed by the manufacturer, one public key of the list of public keys of eUICC manufacturers being used to check the public certificate signed by the manufacturer, and establishing a first secure channel between said terminal and said Subscriber Manager server by using said public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of said eUICC;
	b- receive from said terminal [[a]] said subscription management request, and to consider [[this]] said subscription management request as an enrolment request;
	c- verify, based on said information in the received public certificate from said eUICC signed by the manufacturer, in said Subscriber Manager server, if said eUICC is entitled to be managed by said Subscriber Manager server, wherein said information comprises an eUICC version identifier, and responsive to verifying that said eUICC is entitled to be managed by said Subscriber Manager server:
	d- perform a key establishment procedure to at least generate keys for establishing a second secure channel between said Subscriber Manager server and said eUICC by using said public certificate signed by the manufacturer, wherein this step comprising 
	e- establish between said Subscriber Manager server and said eUICC [[a]] the second secure channel with the keys generated at step -d-; and
	f- execute by said Subscriber Manager server said subscription management request on said eUICC.
12.	(New) The method according to claim 1, wherein the method further comprises:
	- establishing a third secure channel with said Subscriber Manager server and an application hosted by said terminal by using said public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of said eUICC.
13.	(New) The terminal according to claim 5, wherein the operations further comprise:
- establishing a third secure channel between said Subscriber Manager server and said eUICC by using said public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of said eUICC.
14.	(New) The Subscriber Manager server according to claim 11, wherein the steps further comprise:
	- establish between said Subscriber Manager server and an application hosted by said terminal a third secure channel.

Allowable Subject Matter
Claims 1-5 and 11-14 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Lee I” (US 2014/0287725), “Cormier” (US 2014/0011541), “Lee II” (US 2014/0329502), “Nix” (US 2015/0163056), “Park” (Secure Profile Provisioning Architecture for Embedded UICC).  Lee I discloses a method for forming a trust relationship among a mobile network operator (MNO), subscriber manager (SM), and embedded Universal Integrated Circuit Card (eUICC); the MNO may verify an identity of the eUICC and collect information about the eUICC by cooperating with a subscriber manager-secure routing (SM-SR), and a SM-SR database is updated at a final stage of a subscription installation.  Cormier discloses a technique for transferring an assignment of a secure chip of a wireless device from a current SM of a current MNO to a new SM of a new MNO.  Lee II discloses an eUICC with an embedded certificate that can be used by the MNO or SM to verify the identity of the eUICC.  Nix discloses a MNO that can receive a list of eUICC public keys and eUICC identities from a service provider where the MNO has no previous knowledge of any individual eUICC.  Park discloses a system comprising a MNO and eUICC that establish a secure channel between a SM-data processing (SM-DP) and an eUICC.
What is missing from the prior art is a method and device for remote subscription management of a universal integrated circuit card (eUICC) with the following characteristics.  The eUICC cooperates with a terminal, with the eUICC comprising a private key and a public certificate signed by a manufacturer of the eUICC that includes information allowing any Subscriber Manager server from any operator to decide if it can agree to manage the eUICC even though the Subscriber Manager has no prior knowledge of any individual eUICC.  The Subscriber Manager server possesses a list of public keys of eUICC manufacturers that are trustable, and the Subscriber Manager server is separate from a Subscriber Manager Secure Routing (SM-SR) server and does not require the SM-SR to install a subscription associated with a subscription management request originating from the eUICC.  At the occurrence of an event initiated at the terminal, at least the public certificate of the eUICC signed by the manufacturer and one public key of the list of public keys of eUICC manufacturers used to check the public certificate signed by the manufacturer is sent to the Subscriber Manager.  A first secure channel between the terminal and the Subscriber Manager server is established by using the public certificate signed by the manufacturer of the eUICC and dedicated cryptographic services of the eUICC.  A subscription management request is sent from the terminal to the Subscriber Manager server, and the request is considered an enrolment request by the Subscriber Manager server.  Based2Application No. 15/549,250 Reply to Office Action dated March 24, 2022Amendment dated: June 23, 2022ononon the information in the public certificate signed by the manufacturer, which includes an eUICC version identifier, the Subscriber Manager verifies that the eUICC is entitled to be managed by the Subscriber Manager server.  In response to verifying that the eUICC is entitled to be managed by the Subscriber Manager server, a key establishment procedure is performed to generate keys for establishing a second secure channel between the Subscriber Manager server and the eUICC by using the public certificate signed by the manufacturer, wherein this step comprises the enrolment of the eUICC by the subscription.  In further response, the second secure channel is established between the Subscriber Manager server and the eUICC with the keys previously generated, and the Subscriber Manager server executes the subscription management request on the eUICC.  
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 5, and 11.  Therefore, claims 1, 5, and 11 are deemed allowable over the prior art of record.  The dependent claims 2-4 and 12-14 that further limit the independent claims are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491